Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claims 1-2 and 4-18 are currently pending and have been fully considered.
Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 17-18 are directed toward a process that does not have to be performed with the cooling apparatus of claims 1-2 and 4-16.  
The apparatus would be obvious to one of ordinary skill in the art as detailed below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIHIRO (JPS5966485A) in view of the machine translation of the abstract of YOSHIHIRO, HANAOKA (JP 2005213461) and the machine translation of HANAOKA, DOUMET (U.S. 5820814), ELBERG (U.S. 4100032) and UENO et al. (USPGPUB 2003/0027088).
Applicant is reminded that the claims are directed toward apparatus claims.
"Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 1, YOSHIHIRO teaches in the abstract an apparatus in which comprises a coke oven (carbonizing furnace) that leads into a separator. The separator comprises a screen classifier (a classification section downstream of the carbonizing furnace) that separates into two or more groups. At least one of those groups is taught to be fed into a dry quencher (cooler), where it is brought into contact with a cooling gas and cooled before being discharge.
YOSHIIHIRO does not explicitly teach a molding equipment.
However, HANAOKA teaches a method for manufacturing coal to be charged into a coke oven.
HANAOKA teaches using a double-roll forming machine to form the coal to be fed into a coke oven.
HANAOKA teaches on page 2 that molding the coal can allow for greatly reduced blending cost and improvements in energy saving and environment.
It would be obvious to one of ordinary skill in the art to add a double-roll forming machine for the charge to be fed in to the coke oven of YOSHIIHIRO.
YOSHIHIRO does not explicitly teach a cooler that comprises water sprays onto a vibrational plate.
However, DOUMET teaches an apparatus for cooling and solidify red-hot molten blast furnace slag.
DOUMET teaches in lines 20-28 of column 8 a mechanical conveyor below the discharge gate wherein the conveyor may be a vibrating chute (vibration flat plate) and above which is disposed a first cooling water spray that sprays the mechanical conveyor arrangement.
It would be obvious to one of ordinary skill in the art to substitute the conveyor means with water sprays that DOUMET teaches for the dry quencher in YOSHIHIRO with a reasonable expectation of success given that both are directed toward cooling recently carbonized feeds that are cooled.
DOUMET does not explicitly teach that the vibrating chute is a metal plate or resin plate.
However, the choice of material for the vibrating chute appears to be a matter of design choice and it appears that the invention would perform equally well with the vibrating chute made of other materials as long as the material can handle the feed from the furnace.
YOSHIHIRO in view of DOUMET does not teach a thermometer and a controller for adjusting the water spray based on the temperature of the feed that exists an outlet of the furnace.
However, the concept of regulating cooling based on the temperature is known in the art.
ELBERG teaches a process for carbonizing lignite coal.
ELBERG teaches in lines 20-41 of column 5.
ELBERG teaches that at a furnace outlet, the material is dropped onto a paddle type conveyor and water cooled. The outlet is taught to be provided with a thermocouple or other temperature sensing device (thermometer and controller for stopping the spraying) and is connected to valve controlling means so controlled by the temperature sensing device to regulate the amount of spray water at the spray nozzles.
It would be obvious to one of ordinary skill in the art to add the thermocouple or other temperature sensing device connected to valve controlling means at the furnace outlet in YOSHIHIRO to regulate the amount of spray water from the spraying means taught in DOUMET.
The motivation to do so can be found in lines 20-41 of column 5. ELBERG teaches that temperature sensing device allows for the control of the temperature of the discharge material that exits out the outlet will be within a range such as before mentioned.
It would be obvious to one of ordinary skill in the art that if the temperature sensing device is used to control the temperature of the discharge material, that a temperature sensing device be placed at the furnace outlet to check the temperature of the discharge material from the furnace outlet and not waste water if the temperature already meets the temperature range desired.
YOSHIHIRO teaches a coke oven and not a rotary kiln.
However, UENO et al. teach in paragraph 92 that rotary kiln and coke oven are obvious substitutes for carbonization furnaces.  
It would be obvious to one of ordinary skill in the art to substitute a rotary kiln for the coke oven with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 1 and 14, applicant is reminded that the claims are directed toward an apparatus and “Apparatus claims cover what a device is, not what a device does.” Hewlett- Packard Co. v. Bausch & Lomb Inc, 909 F.2d 1464, 1469, 15 USPQ 2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPO2d 1647 (Bd. Pat. Apo. & inter. 1987).
YOSHIHIRO does not explicitly teach the temperature that the furnace can operate in.
However, both DOUMET and ELBERG are also directed toward formation of coke from carbonization and teach that the temperatures used in furnaces for formation of coke from carbonization can be much higher than the claimed range. ELBERG, for example, teaches a temperature in the first hearth at approximately 1450°F to 1620°F.
A hearth capable of operating at a much higher temperature than the claimed range would be expected to be functional at lower raised temperatures. A hearth by function would have to be raised to higher temperatures and would have to be operable between the claimed range before reaching the temperature ranges taught in the prior art.
Regarding claim 5, YOSHIHIRO does not appear to explicitly teach a separating section for separating the classification section and the cooler. However, YOSHIHIRO teaches in the abstract as well as Fig. 1 that the screen classifier 2 and the dry quencher 9 are separate and any pipe or space between the 2 could be broadly construed as "a separating section."
Regarding claims 6-10, and 15, applicant is reminded that the claims are directed toward an apparatus and “Apparatus claims cover what a device is, not what a device does.” Hewlett- Packard Co. v. Bausch & Lomb Inc, 909 F.2d 1464, 1469, 15 USPQ 2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPO2d 1647 (Bd. Pat. Apo. & inter. 1987).
Regarding claims 11 and 12, it has been held that making an apparatus integral or separable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 13, DOUMET teaches in lines 20-28 of column 8a mechanical conveyor below the discharge gate wherein the conveyor may be a vibrating chute (vibration flat plate). DOUMET further teaches that following the mechanical conveyor may be a rotating throw off drum with a second cooling spray arrangement.
Response to Arguments
Applicant’s amendments to a “rotary kiln”, with respect to the rejection(s) of claim(s) 1-2 and 4-15 under 35 USC 103(a) as being unpatentable over YOSHIHIRO (JPS5966485A) in view of the machine translation of the abstract of YOSHIHIRO, HANAOKA (JP 2005213461) and the machine translation of HANAOKA, DOUMET (U.S. 5820814) and ELBERG (U.S. 4100032) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOSHIHIRO (JPS5966485A) in view of the machine translation of the abstract of YOSHIHIRO, HANAOKA (JP 2005213461) and the machine translation of HANAOKA, DOUMET (U.S. 5820814) and ELBERG (U.S. 4100032) and UENO et al. (USPGPUB 2003/0027088).
UENO et al. (USPGPUB 2003/0027088) teach that rotary kilns and coke ovens are substitutes for carbonizing furnaces. 
It is further reminded that "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
It is further reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPO2d 1647 (Bd. Pat. Apo. & inter. 1987).
Applicant’s argument in regards to “thermally decomposing” vs “burning” is not persuasive that is an intended use recitation.
As stated above, a hearth capable of operating at a much higher temperature than the claimed range would be expected to be functional at lower raised temperatures. A hearth by function would have to be raised to higher temperatures and would have to be operable between the claimed range before reaching the temperature ranges taught in the prior art.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771